DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2021 has been entered.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 and 7-10 are pending in the application.
Applicant’s amendment to the claims, filed on July 7, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on July 7, 2021, is acknowledged. 
Applicant’s remarks filed on July 7, 2021 in response to the final rejection mailed on April 7, 2021 have been fully considered.  

Priority
This application is a continuation application of U.S. non-provisional application no. 15/058,068, filed on March 1, 2016, now U.S. Patent No. 9,901,614, which is a continuation application of U.S. non-provisional application no. 12/918,709, filed on August 20, 2010, now U.S. Patent No. 9,295,716, which is filed under 35 U.S.C. 371 as 

Sequence Compliance
The applicant has perfected the requirements for a sequence listing in view of the instant amendment to the specification. 

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 7, 9, and 10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feng et al. (US 2012/0014920 A1 with priority to October 17, 2008; cited on Form PTO-892 mailed on July 18, 2019; hereafter “Feng”) in view of GenBank Database Accession Number P08758 (February 2007, 8 pages; cited on the IDS filed on April 16, 2018; hereafter “GenBank”) and as evidenced by Ewing et al. (Arteroscler. Thromb. Vasc. Biol. 95-101, 2011; cited on the IDS filed on April 16, 2018) and the rejection of claim 8 further in view of Allison, A. (US 2008/0069823 A1; cited on the IDS filed on April 16, 2018; hereafter “Allison”), Urban et al. (J. Am. Coll. Cardiol. 13:1085-1091, 1989; cited on the IDS filed on April 16, 2018), and Schillinger et al. (Vasc. Health Risk Manag. 1:73-78, 2005) are withdrawn in view of the applicant’s amendment to claim 1 to replace “the development of vascular inflammation” with “vein graft failure”. In view of the applicant’s claim amendment, the claims appear to be adequately supported 

Claims 1-3, 7, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allison (supra) in view of Hirsch et al. (Clin. Cardiol. 21:625-632, 1998; cited on Form PTO-892; hereafter “Hirsch”) and Zhang et al. (Artheroscler. Thromb. Vasc. Biol. 24:2277-2283, 2004; cited on the IDS filed on July 18, 2019; hereafter “Zhang”). 
As amended, the claims are drawn to a method of treating or reducing vein graft failure in a subject comprising administering to said subject a therapeutically effective amount of an active agent, wherein the active agent is selected from the group consisting of an Annexin A5 polypeptide, a dimer of the Annexin A5 polypeptide, the Annexin A5 polypeptide that has been PEGylated, and a dimer of the Annexin A5 polypeptide that has been PEGylated, and wherein the Annexin A5 polypeptide consists of an amino acid sequence which has more than 95% sequence identity to SEQ ID NO: 1.
The recitation of “Annexin A5 polypeptide” in the claims is interpreted in accordance with the specification’s disclosure at p. 5, lines 7-22 as exhibiting the characteristics of binding to charged phospholipids such as phosphatidylserine (PS), as being an anti-thrombic agent, and as having anti-platelet, anti-coagulant, and anti-inflammatory effects. 
The recitation of “therapeutically effective amount” is interpreted as an amount of Annexin A5 polypeptide, a dimer of the Annexin A5 polypeptide, the Annexin A5 
Regarding claims 1-3, the reference of Allison discloses that a major event in the pathogenesis of ischemic reperfusion injury (IRI) is the exposure of phosphatidylserine (PS) on the surface of endothelial cells, which promotes the attachment of leukocytes and platelets, which obstructs microvascular blood flow (paragraph [0055]). Allison discloses that by administering a PS binding agent, the agent can bind to PS on cell surfaces and can inhibit the attachment of leukocytes and platelets to endothelial cells during IRI (paragraph [0061]). More specifically, Allison discloses a method for attenuating ischemic reperfusion injury (IRI) by administering a phosphatidylserine (PS) binding agent to a patient undergoing surgery for a tissue graft (paragraphs [0054] and [0137]) and discloses administering the PS binding agent for coronary artery bypass surgery (paragraph [0053]). Allison discloses that human Annexin A5 (referred to by Allison as “Annexin V”) is a phosphatidylserine binding agent (paragraph [0069]). Allison discloses an amino acid sequence of human Annexin A5 (paragraph [0170] and SEQ ID NO: 3 of Allison) and discloses the amino acid sequence of a homodimer of human Annexin A5 (paragraph [0168] and SEQ ID NO: 27 of Allison), which sequences are encompassed by claim 1. 
Allison discloses that restenosis results from expansion of the area of smooth muscle and connective tissue in the arterial wall (paragraph [0207]). Allison discloses the release of growth factors and cytokines from platelets and leukocytes is thought to initiate restenosis and that if the attachment of platelets and leukocytes can be reduced, 
Regarding claim 7, Allison discloses intravenous administration (paragraph [0139]). 
Regarding claim 8, Allison discloses the therapeutic strategy can be combined with a thrombolytic agent (paragraph [0051]).
Regarding claim 10, Allison discloses the annexin protein can be produced using recombinant DNA technology (paragraph [0085]).
The difference between Allison and the claimed invention is that Allison does not disclose vein graft failure (claim 1), vein graft failure is vein graft failure inflammation (claim 2), and vein graft failure is restenoic inflammation caused by vein graft failure (claim 3). 
The reference of Hirsch teaches that myocardial ischemia occurs in up to 33% of patients following coronary artery bypass graft (CABG) surgery (p. 625, column 2, bottom) and that post-CABG ischemia is associated with adverse outcome and morbidity (p. 626, column 1, bottom). Hirsch teaches that platelet interactions are important as a predisposing factor in post-operative ischemia (p. 630, column 1, middle) and that the major cause of post-CABG myocardial ischemia is due to stenosis of the vein graft (p. 626, column 2, top). 
The reference of Zhang teaches that vein graft remodeling and neointimal hyperplasia involve inflammation and that virtually all vein grafts develop neointimal hyperplasia within the first year after implantation (p. 2277, top). Zhang teaches that 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Allison, Hirsch, and Zhang to administer human Annexin A5 to a subject having coronary artery bypass surgery to treat or reduce vein graft failure. One would have been motivated to do this in order to inhibit the attachment of leukocytes and platelets to endothelial cells and the associated release of growth factors and pro-inflammatory cytokines that lead to restenosis/neointimal hyperplasia in vein graft failure. This is because Allison disclosed the association between the attachment of platelets and leukocytes with restenosis, Hirsch and Zhang taught an association of stenoisis/neointimal hyperplasia (i.e., restenosis) with vein graft failure, and Allison disclosed administering human Annexin A5 to reduce attachment of platelets and leukocytes to thereby decrease the risk of restenosis. Moreover, Allison explicitly disclosed administering Annexin A5 to a patient undergoing coronary artery bypass surgery, which, as acknowledged by Hirsch, includes vein grafting. One would have had a reasonable expectation of success to administer human Annexin A5 to a subject having coronary artery bypass surgery for the treatment of vein graft failure because Allison disclosed administering Annexin A5 to a patient undergoing surgery for a tissue graft and coronary artery bypass surgery, Hirsch and Zhang taught the .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Allison (supra) in view of Hirsch (supra) and Zhang (supra) as applied to claims 1-3, 7, 8, and 10 above, and further in view of GenBank (supra). 
The relevant teachings of Allison, Hirsch, and Zhang as applied to claims 1-3, 7, 8, and 10 are set forth above. 
While Allison discloses an amino acid sequence of human Annexin A5 (paragraph [0170] and SEQ ID NO: 3 of Allison), Allison’s sequence lacks the N-terminal methionine relative to SEQ ID NO: 1 of this application. 
The reference of GenBank teaches the amino acid sequence of human Annexin A5, which is the same as the amino acid sequence of SEQ ID NO: 1 (see sequence alignment at pp. 16-19 of the Office action mailed on September 8, 2020). 
At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Allison, Hirsch, Zhang, and GenBank to use Annexin A5 of GenBank. One would have been motivated to and would have had a reasonable expectation of success to do this because GenBank teaches human Annexin A5 has an N-terminal methionine, which is not included in Allison’s Annexin A5. Therefore, the method of claim 9 would have been obvious to one of ordinary skill in the art at the time of the invention. 

Conclusion
Status of the claims:
Claims 1-3 and 7-10 are pending.
Claims 1-3 and 7-10 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656